[Cite as State v. Geran, 2019-Ohio-3421.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                   :

       Appellee,                                 :      CASE NO. CA2019-01-016

                                                 :             OPINION
   - vs -                                                       8/26/2019
                                                 :

JAMES E. GERAN,                                  :

       Appellant.                                :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2018-06-1093



Michael T. Gmoser, Butler County Prosecuting Attorney, Willa Concannon, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Michele Temmel, 6 S. Second Street, #305, Hamilton, Ohio 45011, for appellant



        PIPER, J.

        {¶ 1} Appellant, James Geran, appeals his sentence by the Butler County Court of

Common Pleas after pleading guilty to aggravated murder and murder, as well as

accompanying firearm specifications.

        {¶ 2} Geran murdered his first victim, Megan Motter, by shooting her in the head.

During the police investigation into Motter's murder, Geran went to the apartment of his
                                                                        Butler CA2019-01-016

girlfriend's mother, Sharon McCleary. At the time, Sharon, Geran's girlfriend, and Sharon's

other daughter were inside. Sharon was blind and essentially incapacitated due to health

problems.

       {¶ 3} When police arrived at the apartment looking for Geran, he began shooting at

police and held the three women hostage. During the standoff, Geran released his girlfriend

and her sister escaped. However, Geran shot Sharon in the face and killed her. Geran then

attempted suicide by shooting himself.

       {¶ 4} Geran was indicted on several counts related to the murders and police

standoff. Geran eventually pled guilty to aggravated murder, murder, and accompanying

firearm specifications. The trial court sentenced Geran to life without the possibility of parole

and the consecutive three-year required sentence for the accompanying firearm specification.

The trial court sentenced Geran to 15 years to life for the murder charge and a three-year

mandatory sentence for the accompanying firearm specification.

       {¶ 5} Geran now appeals his sentence, arguing that the trial court erred in sentencing

him without first considering the statutory factors stated in R.C. 2929.11 and R.C. 2929.12 as

a sentencing court is required to do. However, we lack jurisdiction to review Geran's

sentence.

       {¶ 6} According to R.C. 2953.08(D)(3), "a sentence imposed for aggravated murder

or murder pursuant to sections 2929.02 to 2929.06 of the Revised Code is not subject to

review under this section." R.C. 2929.02 to 2929.06 specifically set forth the sentences for

murder and aggravated murder, the two crimes for which Geran was convicted.

       {¶ 7} The right to appellate review is conferred by statute, not by constitution. State

v. Grevious, 12th Dist. Butler No. CA2018-05-093, 2019-Ohio-1932. Given that there is no

statutory right to review sentences for aggravated murder and murder pursuant to R.C.



                                               -2-
                                                                    Butler CA2019-01-016

2953.08(D)(3), this court lacks jurisdiction to consider Geran's arguments and his appeal is

hereby dismissed.


      RINGLAND, P.J., and M. POWELL, J., concur.




                                            -3-